 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7
                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9
10
     UNITED STATES OF AMERICA                    Case No.: 18cr62-MMA
11
12
                                Plaintiff,
                                                 ORDER OF RESTITUTION
13         vs.
14
     MARC ANTHONY SINGLETON,
15
16                            Defendant.
17
18         Upon consideration of the agreement of the parties regarding restitution and the
19   files and records of this case, and good cause appearing,
20         IT IS HEREBY ORDERED:
21         1.     Pursuant to 18 U.S.C. §2259 and 18 U.S.C. §3663A that Defendant MARC
22   ANTHONY SINGLETON (hereinafter “Defendant”) must pay restitution in the amount of
23   $9,000.00 as a result of Defendant’s conviction for violating 18 U.S.C. § 2252(a)(4)(B).
24   Restitution must be paid to the following victims in the specified amounts:
25                a.    $3,000.00 to “Sarah” of the “Marineland1 Series”;
26                b.    $3,000.00 to “Lily” of the “Vicky Series”; and
27                b.    $3,000.00 to “Jenny.”
28
                                                  1
                                                                                     18cr62-MMA
 1         2.     Defendant must make such payment forthwith.
 2         3.     After considering the factors set forth in 18 U.S.C. § 3664(f)(2), the Court
 3   finds that the Defendant has the ability to pay the restitution forthwith.
 4         4.     This order does not foreclose the United States from exercising all legal
 5   actions, remedies, and process available to collect the restitution judgment, including but
 6   not limited to remedies pursuant to 18 U.S.C. §§ 3613 and 3664(m)(1)(A).
 7         5.     If payment has not already been made in full, interest will accrue on the
 8   restitution amount in the manner prescribed by 18 U.S.C. § 3612.
 9         6.     Defendant must forward all restitution payments, by bank or cashier’s check
10   or money order payable to the “Clerk, U.S. District Court,” to:
11
12                Clerk of the Court
                  United States District Court
13                Southern District of California
14                333 West Broadway, Suite 420
                  San Diego, CA 92101
15
16   The bank or cashier’s check or money order must reference “Marc Anthony Singleton” and
17   “Case No. 18cr62-MMA.” The Clerk of the Court will distribute payments to “Sarah,”
18
     “Lily,” and “Jenny” at addresses to be provided to the Clerk’s Office by the United States
19
     Attorney’s Office.
20
           7.     Until restitution has been paid, Defendant must notify the Clerk of the Court
21
     and the United States Attorney’s Office’s Forfeiture and Financial Litigation Section of
22
     any change in Defendant’s economic circumstances that might affect Defendant’s ability
23
     to pay restitution no later than thirty days after the change occurs.
24
           IT IS SO ORDERED.
25
     DATE: December 31, 2019                 _______________________________________
26                                           HON. MICHAEL M. ANELLO
27                                           United States District Judge

28
                                                    2
                                                                                      18cr62-MMA
